 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is abundantly clear to me that no credence can be givento Sherwood's testi-mony that he refused employment to United employees because they were UEmembers.It is evidenttome that when Sherwoodtestified,he was biasedagainstRespondent who had discharged him.Ifind insufficient probativeevidencethatRespondent failed to hire employeesbecause theywere members of or activein the UE.Having foundthat Sherwood's testimony is notto be believed, I find no credibleevidenceof assistanceby Respondent to the AIW other than the admitted procure-ment of employeesthrough the AIW. In thecircumstancesof this case,I find noviolationof the Actin such hiring.I further find insufficient probative evidencethatRespondent is a successor toUnited or in anyway obligated to United's contract or to bargain with the UE.16Respondent's business was not the same employing enterprise as United. In therecord making field a "custom" manufacturer differs substantially from a "captive"manufacturer. Of course, this is notcontrollingbut it is indicative of the fact thatRespondent's"industry"was not substantially the same asthe "industry" ofUnited.Respondent had the same location and a substantialportionof the samemachineryand equipmentasUnited.Ithad substantially the same method ofoperation.It didnothave either the same supervisorystaff or the same work force.Assuming,arguendo,thatMartin was a supervisoratUnited,he was at best aminor one.I understandthe Board indicia fora finding ofsuccessorshipto requiremore than the mere continuance of minor supervision.Of course,I find insufficientevidence that Martin was a supervisor for United.It is clearthat a substantial partof Respondent's work force didnotcome from United. Respondent did no morethan purchase substantial assets and take an assignment of a lease fromUnited.It assumedno obligations. It providednew supervisionfor new employees. Whileitmade records, as did United, it did so for a different purpose. Again,itwas notUnited's "successor."General Counsel, in his very able brief,emphasizesthatmost of Sherwood'stestimony is uncontradicted.Uncontradicted incredible testimony is still incredible.I conclude that General Counsel has failed to establishany part ofhis caseby a preponderance of the substantialevidence.CONCLUSIONS OF LAWUpon thebasis of the foregoing findings of fact,and upon the entire record, Imake the following conclusions of law:1.Respondent is, and at material times has been,an employer engaged incommerce within the meaningof the Act.2.The UE and the AIWare labor organizationswithin themeaning ofthe Act.3.The -record does not establish that Respondent has engaged in the unfairlabor practices,or any of them,alleged in the amended complaint.RECOMMENDED ORDERUpon the basisof the foregoing findingsof fact andconclusionsof law and theentire record, it is recommended that the Board enter an order dismissing thecomplaint,as amended.16I do not pass upon the question of whether one or more of Bilari's companies is asuccessor to United.Amerace Corporation,E.M.C. Plastics DivisionandUnited TextileWorkersofAmerica,AFL-CIO.Case 25-CA-2453.Decem-ber 22, 1966DECISION AND ORDEROn September 9, 1966, Trial Examiner James V. Constantineissued his Decision in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair labor162 NLRB No. 35. AMERACE CORP.339practices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer'sDecision.He also found that Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended the dismissal of such allegations. There-after, the Respondent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection, with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order.][The Board further ordered that the complaint be dismissed inso-far as it alleges unfair labor practices not specifically found in theTrial Examiner's Decision.]' In the absence of exceptions,`we adopt,pro forma,the Trial Examiner's'recommenda-tion that certain 8(a) (1) allegations of the complaint be dismissed and his rulings denyingthe General Counsel's motions to amend the complaint.The Respondent's exceptions to the Trial Examiner's Decision are in large part directedto credibility resolutions of the Trial Examiner.We will not overrule the Trial Examiner'sresolutions as to credibility unless a clear preponderance of all the relevant evidence con-vinces usthat theyare incorrect.Such a conclusion is not warranted here.Standard DryWall Products,Inc.,91 NLRB 544, enfd. 188 F.2d 362(C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisis an unfair labor practice case litigated under Section 10(b) of the NationalLabor RelationsAct, hereincalled the Act.29 U.S.C. 160(b). It was commencedby a complaint issued on April 27, 1966,following a chargefiled on February 28,1966, by United Textile Workers of America, AFL-CIO. Naming Amerace Corpo-ration, E.M.C. Plastics Division,as Respondent,the complaintin substance allegesthat Ameracehas violated Section 8(a)(1) and(3), andthatsuch conduct affectscommerce within the meaning of Section 2(6) and(7) of the Act.Respondent hasanswered admitting some facts but denying that it committed any unfair laborpractices.Pursuantto due notice this casecame onto be heard by Trial Examiner JamesV. Constantineon June16 and 17, 1966, atSeymour,Indiana.All parties wererepresented at and participatedin the hearing, and were granted full opportunityto adduce evidence, examine and cross-examine witnesses, submit briefs, and pre-sent oralargument.Briefshave been received from Respondent and the GeneralCounsel.At the trialI denied two motions to amend the complaint.The first wasdenied because the additional matters sought to be alleged were known to the Gen-eral Counsel at the time the complaint issued;and no showing was made as to whythey were omitted.The second was denied because the additional allegations were 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDknown to the General Counsel a week 'before the hearing; yet he chose hot, toamend as a matter of right during the substantial period of time remaining priorto the opening of the hearing. See Sec. 102.17 of the Board's Rules and Regulations.No valid reason was advanced why the latter motion was postponed until the hear-ing opened, thus requiring a continuance (to give Respondent an opportunity toprepare tomeet the amendment),at some stageof the trial if themotion wasgranted.At the trial, motions filed by Respondent to quash two subpenas weregranted because proof of service was found to be faulty.Upon the entire record in this case and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.AS TO JURISDICTIONAmerace, a Delaware corporation, is engaged in several States in the businessofmanufacturing custom injectionmolded products. Only its plant located inMedora, Indiana, is involved in this proceeding. During the year preceding thehearing herein, Amerace received materials valued in excess of $50,000 directlyfrom, and shipped finished products valued in excess of $50,000 to, points outsidethe. State of Indiana. I find that Respondentisengagedin commerce within themeaningof Section 2(6) and (7) of the Act, and that it will effectuate the purposesof the Act to assert jurisdiction over it.II. THE LABOR ORGANIZATION INVOLVEDUnited Textile Workers of America,AFL-CIO,herein called the Union or Tex-tileWorkers,is a labor organization within the meaning of Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICES.This case involves the questions of (a)Whether employee Harlan Nichols wasillegallydischarged for union membership, or activity, or both; (b)WhetherRespondent unlawfully interrogated employees concerning their own and otheremployees' union membership, activities, and desires; whether Respondent threat-ened employees with reprisals if they joined orassistedthe Union; and (c) WhetherRespondentpromisedor granted benefitsand increased wages to employees toinduce them to refrain from joining or assisting the Union.A. The discharge of Harlan NicholsIn late January 1966,1 the Textile Workers initiated an effort to organize Respond-ent's plant at Medora, Indiana. Abe Pincus, an international representative of theTextileWorkers, was in charge of the organizing campaign. Officials of Local 445of the Union in nearby Seymour, Indiana, arranged for Pincus to meet employeeHarlan Nichols. Pincus did so in late January and directed Nichols to bring inter-ested employees to a meeting on the first Saturday in February. Nichols did so.At the meeting Nichols was designated "head committeeman"in signing up mem-bers. Cards were distributed at the meeting. Employee solicitors were told to turnin cards to Nichols who was appointed "liaison" between, employees and Pincus.They did so. Thomas Wineinger, a day-shift foreman whom I find to bea super-visor under Section 2(11) of the Act, became aware of this union activity aboutFebruary 8 or 9 and Plant Manager Paul knew of it on February 7. A day or twolaterRespondent's counsel, FrankM. Swift, spoke to Respondent's assembledsupervisors about the Union's drive at the plant.Harlan Nichols worked for Foreman Franklin Kiser in the finishing department.It is admitted by Respondent that it had knowledge of Harlan's activities, includingpassing out membership cards, and that Harlan was a strong union adherent. I alsofind that Harlan's activities, as well as the Union's activities at the Medora plant,were discussed by Respondent's supervisors among themselves. In addition, I findthat PlantManager Paul on February 7 telephoned Plastics Division PresidentFiser in Denton, Texas, "that the Union organizational drive was going on at theMedora plant." I also find that at some time before February 14 Paul also dis-cussed Harlan Nichols' activities with Fiser.'Ali dates mentioned hereafter refer to 1966 except where otherwise noted. AMERACE CORP.3411.General Counsel's evidencea.Testimony of Harlan NicholsHarlan Nichols was hired to work in the tumbling department on December 13,and started on December 14, 1965. His regular shift consists of 5 days each week-Monday through Friday-from 7 a.m. to 3:30 p.m. At no time did he work on aSaturday. On February 7, 8, and 9, while accompanied by employee Canada, Har-lan obtained 16 signatures to union cards. Other employee solicitors turned in cardsto Harlan. As noted above, Harlan on February 5 at a union meeting was appointedchairman of the committee to conduct the organizing drive at the plant.On February 8 Harlan reported to Supervisor Elkins that he was not feelingwell. Elkins replied, "You're probably coming down with the flu." On February 7,8, and 9, Supervisors Paul and Earley visited Harlan's area "more than usual." OnFebruary 10 Harlan from home telephoned employee George Prather at the plantand requested Prather to report him ill ' to Harlan's foreman. It was part ofPrather's duties to receive such calls and make such reports. In this conversationHarlan requested Prather to summon Carl Nichols to the telephone. Prather didso.Harlan then told Carl, his son, that he was sick. On the same day Harlan alsovisitedDr. Butler. On February 11 Harlan from home called employee SharonBane at the plant between 9 and 9:30 a.m., told her that he was under a doctor'scare, that he was in bed and unable to work, and asked her to report this to hisforeman. Sharon promised to do so. Harlan did not report his absence on Febru-ary 12, a Saturday, as he did not work on Saturdays.Harlan again from home telephone George Prather on February 14, men-tioning that he was still sick and that he was unable to come to work. This wasabout 9:30 a.m. Prather promised to report it. On February 15 Harlan receiveda letter from Plant Manager Paul (General Counsel's Exhibit 3), in relevant partinforming him that because of four consecutive unreported absences, "we thereforeconsider this action on your part as a voluntary resignation...in accordancewith the rule as stated on Page 5 of Employee Handbook." Harlan testified he neverreceived a handbook or knew of any rules at the plant.Respondent's employee handbook (General Counsel's Exhibit 4E) provides onpage 5 that "An employee who is absent three (3) consecutive days without mak-ing contact with his/her foreman or supervisor will be considered a voluntaryresignation." It also states on page 4, "If you are unable to report for work for anyreason, you are requested to notify your foreman or supervisor daily prior to thestart of the work shift . . . Failure to notify . . . will be considered an unexcusedabsence. Any employee who accumulates a total of three (3) unexcused absenceswill be considered for dismissal." Finally, in relevant part it also asserts on page 6that "Rules are necessary for protection and guidance . . . Whenever disciplinaryaction is necessary regarding.attendance or violation of company rules, thefollowing procedures will be in effect:1st-Oral warning from foreman. 2nd-Oral warning from supervisor. 3rd-Formal written warning with copy to employee. 4th-Termination."b.Other evidence of the General CounselWhile working at the plant about February 8, Harlan Nichols told his son, Carl,that Harlan was not feeling well. Nevertheless, Harlan worked the full day. On thenext day, Harlan repeated to Carl that he still was not feeling well; but Harlanagain worked a full day. The day starts at 7 a.m. However, on February 10, Harlanremained home because of illness and telephoned Carl at the plant at 8 or 8:30a.m. Each lives in a different home;Harlan's is located in Austin,Indiana, about32 miles from the plant. As a result of this call, Carl asked Foreman Wineinger tofill out an absentee slip for Harlan.Wineinger did so.Then the slip was "placed in[a receptacle] in the office there where all the paperwork goes to the front office."Harlan Nichols was still sick on February 11, a Friday. Pursuant to Harlan's tele-phone call of February 10, Carl again reported Harlan sick to Foreman Marvin andrequestedMarvin to fill out an absentee slip. Marvin did so. This also was depos-ited in"the usual place" in the office.That afternoon Carl asked Supervisor DenverE. Earley if Harlan's union activity would have any effect on Carl's job. Earleyreplied in the negative.When Carl visited his father on February 12 and 13, he found the elder Nicholsill in bed.The following day, February 14, Carl himself filled out an absentee slip 342DECISIONSOF NATIONALLABOR RELATIONS BOARDfor Harlan and turned it in to the office. Wineinger had previously authorized Carlto do so. On that or the next day Supervisor Elkins asked Carl where Harlan hadbeen.When Carl replied that Harlan had been sick, Elkins instructed Carl that Har-lan's illness should be reported to Foreman Kiser. Carl agreed to do so and didreport Harlan's illness toKiser on February 15; the latter said he would fill out anabsentee slip.Admittedly, Harlan Nichols did not work on Saturday, February 12, nor did heor anyone for him request that an absentee slip be executed for this absence. How-ever, Carl Nichols testified that Harlan did not work Saturdays, although the plantoften did.On February 14,PlantManagerPaul knew that Harlan Nichols had telephonedCarl Nichols at the plant. On that date Paul had no knowledge that any employeehad theretofore been terminated for four successive unexcused absences.Supervisor Denver E. Earley spoke to Carl Nichols 3 or 4 days before Febru-ary 14. Carl wanted to know how the Company felt about him and hoped it heldno grudges against him "because of his [Carl's] father's actions" were "so active."Earley further testified that, to his knowledge, Harlan Nichols was the most activeperson in the union movement at the plant.Employee Ed Canada was recommended for employment to Supervisor Earley onFebruary 9 or 10 by a Reverend McDaniels. However, at that time Earley rejectedCanada because Canada "was giving us trouble," and so stated to McDaniels. Earleytestified that he meant "union activity" by "trouble." Canada was later hired.Earley testified that Marilyn Sons, William Decker, and Roger Bennett were ter-minated for three successive unreported absences. However, Earley also testifiedthatMarilyn had called in, while on maternity leave, to report that she would notreturn to work following the birth of her child; and that he then "had to terminateher" because of this fact. This occurred about the time Harlan Nichols was termi-nated. Decker and Bennett were terminated after February 14, the date of Harlan'stermination.Itwas stipulated'that Harlan Nichols was absent on February 10, 11, and 14.Carl Nichols, a son of Harlan Nichols, works as a molding technician and fore-man trainee under the supervision of Wineinger. Supervisor Wineinger testified that,between February 10 and 14, Carl Nichols did not ask Wineinger to make out anabsentee report on Harlan Nichols, but Carl did so request "on one or more occa-sions" at other times including January 5 and February 1 and 2. No connection ismade that the absences of January 5 and February 1 and 2 were unexcused. Further,according to Wineinger, during the period between February 10 and 14, Carl didnot make any statement to him as to why Harlan was absent.However, Wineinger testified that on February 15 Carl told him that Carl had notheard from Harlan for several days 2 and that Harlan "has laid drunk for the lasttwenty years." To this, Wineinger replied, "I don't think he'll be back any more;he's been terminated."At some time on February 14 a "Wage Administration Control Notice" for Har-lan Nichols was prepared by Respondent. It was signed on February 14 by Super-visor Earley, and purports to be signed on February 15 by Plant Manager Paul andPlant Controller Curry. In relevant part it provides: "Action requested-TERMI-NATION. Classification-present, UTILITY; proposed, TERMINATION." An "X"is inserted opposite the word "Resignation" in a column designating the reason forthe action (General Counsel's Exhibit 6).By letter dated February 14, Plant Manager Roy C. Paul wrote to Harlan NicholsthatOur records indicate that you have been absent for the last four consecutivescheduled days. There is no indication that you have reported this absence withyour foreman or supervisor, and we therefore consider this action on your partas a voluntary resignation.This is in accordance with the rule as stated on Page 5 of Employee Hand-book. You will find enclosed a check covering wages due you up to the time ofyour absence, and we have marked your records as employment terminated.3I do not credit Wineinger that Carl made any derogatory remarks about his father.This is because it is not likely that Carl would lie that he had not heard from his fatherfor several days before February 15 In this connection I credit employee Prather, a witnessfor Respondent, that Harlan called Carl at the plant shortly before February 14, and Carl'sand Harlan's testimony which confirms Prather on this aspect of the case. AMERACE CORP.3432.Respondent's evidenceSharon Bane is a receptionist in the front office of the plant. As part of her dutiesshe answers the telephone. Among incoming calls to her are those from employeesreporting that they will not work that day. Such employees identify themselves andtheir foreman. Thereafter, Sharon prepares an absentee slip and either gives it orroutes it to the foreman concerned as part of her duties.On one occasion Harlan Nichols called Sharon, stated that he was sick, andrequested that his son, Carl, be called to the telephone. Although calling Carl wasirregular, because it was permitted only in cases of emergency, Sharon did call CarlatHarlan's insistence. However, Harlan did not request her to report to his foremanthat he was ill or to prepare an absentee slip. Sharon further testified that Harlanhung up before Carl reached the telephone.Frank Kiser is admittedly one of Respondent's supervisors in the finishing depart-ment. Harlan Nichols was assigned to Kiser's department and placed under Kiser'ssupervision.Under the Company's rules on absenteeism, according to Kiser, anemployee who does not report for work calls Kiser at home or at the plant. If anemployee is absent, Kiser is "responsible for reporting that employee's absence." Hedoes this by executing a "yellow absentee report" and transmitting it to the office.Kiser made out such reports for Harlan Nichols on February 10, 11, and 14, assert-ing "not known" as the reason for absence. See Respondent's Exhibits 3A, 3B, and3D. This is because Harlan did not contact Kiser "by telephone or bymessage tothe office, or by any other employee." These yellow slips were made out each day"usually at the evening when [Kiser] checked [his] time slips." At no time didKiser talk to Sharon Bane or George Prather to learn if Harlan had called in. Kisercould not recall any other employees who had been absent three or more consecu-tive days.George Prather is employed by Respondent as a junior accountant at its Medoraplant. In the morning of a day in the middle of February, Harlan Nichols tele-phoned the office. Prather answered this call as part of his duties. Nichols asked tospeak to his son, Carl, but did not mention that he was ill. This was the only timeHarlan talked to Prather on the telephone. Prather then went to Carl and asked himto answer Harlan's call. Then Prather returned to the office where he informedSupervisor Earley that "Harlan Nichols is talking to his son Carl." Prather did thisbecause he "had overheard Mr. Earley say" that, "if Mr. Nichols calls in I [Earley]would like to speak to him."Employee Opal Ray was discharged "effective on" October 25, 1965, for threeconsecutive unexcused absences. Her Wage Administration Control Notice" (Re-spondent's Exhibit 5) in part reads "Action Requested-TERMINATION. Classi-fication proposed-Termination effective 10-25-65. Remarks: NEVER RETURNEDTO WORK." However, it is dated "11/4/65" and signed by Supervisor Earley,PlantManager Paul, arid Plant Controller Curry. Further, Opal Ray's "absenteereports,"which are initialed by Supervisors Wineinger or Bud, are dated 10/20,10/23, 10/25, and 10/27, respectively, and that of 10/27 bears the legend "Evi-dently has resigned.Never has called in and has been off several days." (Respond-ent'sExhibit 2C).Supervisor Earley testified that employee absenteeism is "a major problem in theplant."The "Wage Administration Control Notice" of Marilyn Sons was signed on 2/16by Supervisor Earley and 2/22 by Plant Manager Paul.According to Supervisor Earley, on the morning of February 10 Earley learnedfrom employee Prather that Harlan Nichols telephoned Carl Nichols, his son, atthe plant. Thereupon, Earley proceeded to a plant telephone to speak to Harlan, butCarl had already ceased talking to Harlan. However, Carl said nothing to Earley asto why Harlan was absent that day.At about 8 or 9 a in. on Monday, February 14, Earley spoke to Plant ManagerPaul concerning Harlan Nichols. In the conversation Earley showed Paul a controlnotice (General Counsel's Exhibit 6) concerning the termination of Harlan. Thisprovides, in part, that-the "proposed" action requested on Harlan is "termination onFebruary 14," with the reason assigned therefore as "resignation." Harlan had beenabsent on February 10, 11, 12, and 14. The whole plant had been scheduled to workon Saturday, February 12, but the only communication thereof to employees was anotice posted on bulletin boards on February 10. Previously, Earley had discussedHarlan's absences with Paul on Friday, February 11, although Harlan had thenbeen absent but two consecutive days. Late on February 14 a notice was mailed toHarlan that he had resigned. General Counsel's Exhibit 3. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcluding Findings as to the Discharge of Harlan NicholsIn order to find that Harlan Nichols was unlawfully discharged,itmust first beestablished that Respondent knew or was conscious that he was engaging in unionactivity shielded bytheAct.I find that Respondent had such knowledge since itssupervisors who testified expressly acknowledged that they were aware that Harlanwas a strong and active union adherent who solicited membership in the Union anddistributed union cards.It is my opinion,and I find, that Harlan Nichols was discharged or terminatedfor engaging in activity on behalf of the Textile Workers, and that the reasonassigned to him by Respondent,i.e.,voluntary resignation,isa pretext to cloak orconceal the true reason.Respondent vigorously contends that the onus is on theGeneral Counsel to establish that the employee was discriminatorily discharged. Iexpressly rule that this is a correct statement of thelaw.N.L.R.B. v. Chicago Per-forating Co.,346F.2d 233, 238 (C.A.7); Interborough Contractors,Inc.,157NLRB 1295;Rubin Bros.,99 NLRB 610, 611,set aside203 F.2d 486(C.A. 5);N.L.R.B. v. Murray OhioManufacturing Company,326 F.2d 509, 513(C.A. 6);N.L.R.B. v. Park EdgeSheridanMeats, Inc.,341 F.2d 725 (C.A. 2). I have fol-lowed this principle in arriving at all findings in this case.Further, I am cognizant of and have followed the rule of law that union activityneither confers immunity from discipline by the employer(Metals Engineering Cor-poration,148 NLRB88, 90)nor insulates an employee from being terminated fornondiscriminatory reasons.WellingtonMill Divisionv.N.L.R.B.,330F.2d 579,586-587(C.A.4); N.L.R.B. v. Park Edge Sheridan,supra;Mitchell Transport, Inc.,152 NLRB 122,123. I also find that Respondent's rules on absences(General Coun-sel'sExhibit 4E) are valid,and that,ifHarlan Nichols was in fact terminated pur-suant to those rules, such action must be upheld in this proceeding regardless of itssoundness,wisdom, or harshness.N.L.R.B.v.PrinceMacaroni Manufacturing Co.,329 F2d 803, 809(C.A.1);N.L.R.B. v. United Parcel ServiceInc.,317 F.2d 912,914 (C.A.1); Thurston Motor Lines,Inc.,149 NLRB 1368;Interborough Contrac-tors, supra;N.L.R.B. v. AceCombCo.,342 F.2d841, 847(C.A. 8). Nevertheless,the fact that a lawful cause for termination exists will not justify a dischargeprompted by the employee'sunion activities.N.L.R.B.v.Symons ManufacturingCo., 328 F.2d 835, 837(C.A.7); PortableElectric Tools,Inc. v. N.L.R.B.,309F.2d 423, 426 (C.A.7); N.L.R.B. v. Ace Comb Co., supra.In ultimately finding that Harlan Nichols was discharged for union activity, andthat he was not terminated for unreported absences from work, I have relied on theentire record and the-following subsidiary findings, which I find as facts:a.Timing is important.I find that Harlan Nichols was terminated shortly afterRespondent's supervisors learned that he became prominent in the union movementat,the plant.N.L.R.B.v.Mira-Pak,354 F.2d 525(C.A.5); Arkansas-LouisianaGas Company,142 NLRB 1083,1085;Texas Industries,156 NLRB 423."Obviouslythe discharge of a leading union advocate is a most effective method of undermin-ing a union organizational effort."N.L.R.B.v. Longhorn Transfer Service, Inc.,346F.2d 1003,1006(C.A. 5).b.Also,I find that the manner of the discharge is significant. Harlan Nichols wasabruptly terminated without warning immediately after his alleged fourth consecu-tiveunreported absence.Yet suchstrictadherence to plant rules had not beenenforced or administered prior to the advent of the Union.Cf.Scott'sInc.,159NLRB 1795.It is true that employee Opal Ray was terminated for unreportedabsences.Yet action against her was not taken immediately but only after it wasdefinitely ascertained that she had "never called in and has been off several days."On the other hand,Harlan Nichols had called in on all previous occasions when hecould not come to work,so that Respondent was put on notice that Harlan,unlikeOpal Ray, still showed an interest in keeping his job.It is also true(and I find) that employees Marilyn Sons,William Decker, andRoger Bennett were terminated for three successive unexcused absences But I findthatMarilyn,who was on maternity leave, called Supervisor Earley to state thatfollowing the birth of her child she would not return to work. This is an expressdisavowal of employment without regard to any of Respondent'srules.And theterminations of Decker and Bennett not only were not abrupt but also took placeafterHarlan Nichols was terminated."The abruptness of a discharge and its timing are persuasive evidence as to moti-vation."N.L.R.B.v.Montgomery Ward& Co.,242 F.2d 497, 502 (C.A. 2), cert. AMERACE CORP.345denied 355 U.S. 829;N.L.R.B. v. L. E. Farrell Company, Inc.,360 F.2d 205 (C.A.2).And failure to warn, when warning can be reasonably expected (see p. 6 ofRespondent's Rules, General Counsel's Exhibit 4E) is laden with probative value.Dunclick, Inc.,159 NLRB 10;N.L.R.B. v. Melrose Processing Co.,351 F.2d 693(C.A.8); N.L.R.B. v. Whitin Machine Works,204 F.2d 883, 887 (C.A. 1). Whileit istrue that the above rules of Respondent provide that three consecutive unre-ported absehces "will be considered a voluntary resignation," they also provide that"a total of three (3) unexplained absences will be considered for dismissal," as wellas that "whenever disciplinary action is necessary regarding . . . attendance or viola-tion of company rules," three warnings will first be given. Thus, I find that HarlanNichols reasonably could expect to be warned before his unreported absences wereused by Respondent as a vehicle to get rid of him.In this connection, it is significant that Harlan's foreman was not consulted on thequestion of his termination.VirginiaMetalcrafters, Inc.,158 NLRB 958.c.Respondent demonstrated union hostility. I recognize that it is not an unfairlabor practice to dislike unions or to sayso.(N.L.R.B. v. Audio Industries,313F.2d 858 (C.A.7);N.L.R.B. v. Threads, Incorporated,308 F.2d 1, 8 (C.A. 4);N.L.R.B. v. Howard Quarries, Inc.,365 F.2d 236 (C.A. 8).) But it is a factorwhich may be considered in evaluating the reason for an employee's termination.In this area I find that some of Respondent's antipathy to the Union did amount tounfair labor practices,as found elsewhere herein.But this alone cannot auto-matically render a termination illegal; the two must be causally connected.N.L.R.B.V.Covington Motor Co.,344 F.2d 136, 138 (C.A.4); N.L.R.B. v. Citizens-NewsCompany,134 F.2d 970, 974 (C.A.9); Lasko Metal Products,148 NLRB 976,978. However,I find a proximate link here under all the circumstances.McCormickLongmeadow Stone Co.,155NLRB 53;N.L.R.B. v. L. E. Farrell Co., supra;N.L.R.B. v. Ace Comb Co., supra. Norfolk Tallow Co.,154 NLRB 1052, uponwhich Respondent relies,isnot controlling,for there an express finding was madethat the employer's union animus did not enter into the decision to terminate theemployee. Similarly distinguishable isFashion Fair, Inc.,159 NLRB 1435.Moreover, I find that Respondent once rejected Canada, an applicant foremployment, on the ground that, as Supervisor Earley testified, Canada "was giv-ing us trouble"by engaging in "union activity."It is reasonable to infer, and Ido so, that Respondent would refrain from employing or retaining in its employany known active union solicitor.d. I find that Harlan Nichols did not violate Respondent's rules in failing to callin on Saturday, February 12. This is becasue I find that his regular workdayswere Monday to Friday and that he did not work on Saturdays. Respondent's ownpayroll records confirm this. However, Respondent contends that Nichols wasrequired to work on February 12 because notices posted on the plant bulletinboards scheduled the entire plant to work that day. It is difficult to perceive howan absentee can read a bulletin board miles away from him. Moreover, nothingin the record points to the conclusion that Nichols was obligated at his peril toascertainwhether to report to work on days other than his regular workdays,especially since he had never workedon a singleSaturday.Hence, I find thatRespondent's claim that Harlan should have either come to work or reported hisabsence on February 12, is not well taken and is some evidence of a pretext todischarge him for union activity. Cf.Goodyear Tire & Rubber Company, 159NLRB 834.e. It is significant not only that Respondent's supervisors at Medora discussedHarlan's union activities, but also that Plant Manager Paul expressly called themto the attention of Plastics Division President Fiser in Denton, Texas. While I amaware that such conversations are lawful and may be expected"during the courseof an organizational campaign,"(N.L.R.B. V. Howard Quarries, supra),neverthe-less they demonstrate that, in the eyes of Respondent, the conduct of Nichols didnot go unnoticed and, that Harlan was an important personage to it. This, whenconsidered with the fact that not long after Paul's telephone call to Fiser, Respond-ent abruptly and without warning considered Harlan to have resigned, aids indemonstrating that the alleged resignation was seized upon as a mask to disguiseadiscriminatorydischarge.Cf.Telecom, Inc.,157NLRB 104 (employeeO'Daniel).f.Ithas been found that Harlan did not vountarily resign. I further find thatRespondent's action in considering him as having voluntarily resigned amounts to 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDa dismissal or discharge.Telecom, Inc., supra(employee O'Daniel). As also foundherein, I have found such discharge to be discriminatory, i.e., for union activity.g. I find that Harlan Nichols called employee George Prather twice and employeeSharonBane once,informed them of his illness, and requested them to report hisabsence therefore to his foreman. This was standard company practice. To theextent that Respondent's evidence is not consonant with the foregoing findings, Ido not credit it. However, Bane in part corroborates Harlan, for, as a witness forRespondent, she testified that Harlan informed her he was ill. But she testifiedthat she did not report this to the foreman. It is difficult to understand why Banefailed to mention this illness to Harlan's foreman, for it was incumbent upon herto report calls made by those who were so sick they could not come to work.Merely because Harlan did not expressly direct her to tell this to the foreman doesnot excuse such failure; it is sufficient that Bane was notified and that her regularduties imposed upon her an obligation to notify the appropriate foreman of sickcalls.Further, I find that Harlan's son, Carl, reported Harlan ill as requested byHarlan. Respondent's contradictory evidenceis notcredited.In finding that Harlan made the foregoing calls, I deem it significant that Harlanalways reported his absences in the past. It is inconceivable that he would departfrom his past practice when such divergence would expose him to the risk oflosing his job. In this connection I find that Harlan knew the contents of theemployee handbook (General Counsel's Exhibit 4E) relating to the consequencesattendant upon three successive absences without accounting therefor. His denialof such knowledge is not credited. The fact that I have not credited Harlan on thisaspect of the case does not destroy his credibility as to other matters on whichI have accepted his testimony; for a trier of facts may credit in part andreject inpart the testimony of any witness.Marquandt v. Y.W.C.A.,282Mass. 28; 184N.E. 287, 288.h.Nichols was one of the prime movers in bringing the Union to the Medoraplant and assiduously strove to aid it. It is not necessary to show that Harlan'sunion activity was the only reason for the discharge. Hence, the fact that Harlandid not report his absence, as contended by Respondent, even if true, will notautomatically save the discharge as lawful.N.L.R.B. v. Symons,328 F.2d 835,837, 426 (C.A. 7). For I have found that antiunion motives also prompted thedischarge. It is sufficient to condemn the discharge as unlawful "if [discrimination]is a substantial or motivating reason, despite the fact that other reasons may exist."N.L.R.B. v. Whitin Machine Work,204 F.2d 883, 885 (C.A. 1). I find that Har-lan's union activities were a substantial or motivating reason for his discharge. Onthis branch of the case I have not overlooked the rule of law that merely becauseemployer action coincides with union activity does not establish, without more, adiscriminatory purpose. But I find that the record unfolded before me reveals sucha discriminatory purpose.B. Interference, restraint, and coercion1.General Counsel's evidenceOn March 5 Supervisor Wineinger asked employee Martha Shelton if she readthe notice on the bulletin board which had been posted the day before. Signed byPlantManager Paul, this notice related to the "charges by the N.L.R.B. againstthe Company." Shelton replied that she had read it. Continuing, Wineinger stated"ifwe voted the union in, that the Company would move out before they'd let aunion tell them how to run their company."On February 9 Supervisor Elkins asked employee Norma J. Hall if she heardanything about a union trying to get in the factory. Hall said that she had. Thisevidence is offered solely to show union animus. Thereafter, on February 16, ElkinstoldHall that the Company did not want the Union in; that "all they was goodfor was blowing up people's houses and kidnapping their kids; and that they wasrun by nothing but a bunch of gangsters." In this same conversation Elkins toldHall that if the Union obtained "any raise at all," it would not be over a nickel,and that if a machine broke down an employee would have to go home "becausetheUnion wouldn't allow us to do anything else." Cf.N.L.R.B. v. BrownwoodManufacturing Company,363 F.2d 136. AMERACE CORP.347Supervisor Wineinger on March 4 or 5 told employee Norma J. Hall that if theUnion got in the plant would move out of town; that if a raise were obtained itwould be a nickel, an amount insufficient to pay union dues; and that the Companydid not have to sign a contract.During the week of February 13 Supervisor Wineinger told employee Ed Canadathat if anyone was caught passing or signing union cards on company property he"would get fired." Wineinger added, "That goes for you, too, Ed." Canada reportedthis to Supervisor Kiser; however, in this conversation Canada told Kiser that Wine-inger also accused Canada of passing out union cards.2.Respondent's evidenceSupervisor Thomas Wineinger testified that on or about February 13, he talkedto employee Ed Canada after several "complaints" had been made to Wineingerthat Canada solicited employees "to sign union cards." Wineinger told him that ifhe caught Canada "passing union cards" on company time he would fire Canadabecause "we've got a no solicitation rule." Further,Wineinger denies that aboutMarch 4 and 5 he warned employees that if the Union got in the plant would beclosed down. However, about that time employee Norma Hall told Wineinger thatRespondent "might as well quit fighting the Union and let them in; if it don'tthey'll close the doors." Although unable to recall what he replied, Wineinger"didn't agree with her . . . in any way."About February Supervisor Chester Elkins told some employees that he thoughtunions were run by a bunch of gangsters.Supervisor Chester Elkins testified that on February 16 he spoke to employeeNorma Hall. During the conversation Hall asked him about unions and how theyworked. Elkins replied that "people would be assigned to machines . . . and . .if a machine was broke down for a day or so, I guessed, the way I understand it,they would have to go home." Otherwise, he did not say anything as to whatwould happen if the Union got in the plant. On another occasion an employeeasked Elkins "how much we'll get" if the Union gets in. He replied he did not knowbut that probably by the time union dues were paid "you won't have a whole lotleft."At first Wineinger did not deny telling Shelton that the Company would moveout before it would let a union run its business. Rather, he testified that he couldnot "remember making a statement like that to her." However, he denied havingany discussions with Shelton pertaining to union activities in the plant. Further, hedenies that he told employee Norma Hall that if the Union came in the plant theCompany would move out of Medora. However, he admits he told Hall that theCompany would not have to sign a contract with the Union, but denies that he toldher that any contract signed would limit wage raises to a nickel.Concluding Findings as to Interference, Restraint, and Coercion1.As to interrogationA perusal of the General Counsel's evidence upon this aspect of the case dis-closes that on March 5 Supervisor Wineinger asked employee Martha Shelton if shehad read a notice posted on the bulletin board relating to "charges by the N.L.R.B.against the Company," and that Supervisor Elkins on February 9, asked employeeNorma J. Hall if she heard anything about a union trying to get in the factory. Itismy opinion,and I find, that neither conversation transgresses the bounds ofallowable interrogation. set by Section 8(c) of the Act.Johnnie's Poultry Co.,146NLRB 770, 774-776, is inapplicable. This is because I find that no threats areincluded in either interrogation.Bourne Co. v. N.L.R.B.,332 F.2d 47 (C.A. 2);Blue Flash Express,109 NLRB 591. Hence, I shall recommend that this portion ofthe complaint be dismissed.2.As tothreats of reprisalsIn Supervisor Wineinger's talk to employee MarthaShelton on March 5, men-tioned above, Wineinger stated that "if we voted the Union in, the Company wouldmove out beforethey'd let aunion tell them how to run their company."Wine-inger's testimony contradicting this is not credited.I find that this statement contains 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDa threat of reprisal if employees selected the Union as their collective-bargainingagent, and therefore,transgresses Section 8(a)(1) of the Act.Wineinger on March 4 or 5 told employee Norma J. Hall that if the Union gotin the plant would move out of town.His denial is not credited. I find this is athreat of reprisal prohibited by Section 8(a)(1) of the Act.In this same talkWineinger stated that the Company did not have to sign a contract.I construe thistomean that the Company was not compelled to agree to any terms which it didnot approve.Hence,this statement is not unlawfully coercive as it does no morethan correctly restate the law.PerkinsMachine,141 NLRB 697,700;Schick, Inc.,118NLRB 1160,1162-63;NLRB v.Texas Industries,336 F.2d 128,130-131(C.A. 5). See Section 8(d) of the Act.Cf.Coors Porcelain Company,158 NLRB1108.Further,Wineinger told Hall that if the Union obtained a raise it would bea nickel,a sum insufficient to pay union dues. Wineinger'sdenial is not credited.I find this statement coercive as it implies that it would be futile for the employeesto select a union powerless to obtain a significant raise in pay.On February 9 Supervisor Elkins told employee Norma J. Hall that the Com-pany did not want a union,that unions blew up homes and kidnapped children, andthat unions were run by a bunch of gangsters.While this statement is deplorable,and is one which I hasten to condemn as inaccurate as well as intemperate, I findnothing coercive in it.I do find that it is decidedly and vituperatively antiunion.But no violation of law is revealed by an employer's statements that he does notlike unions.N.L.R.B.v.Threads,Inc.,308 F.2d 1, 8(C.A.4); N.L.R.B. v. HowardQuarries,365 F.2d 236(C.A. 8). However,Elkins also told Hall that if the Unionobtained a raise it would not exceed a nickel and that if a machine broke down anemployee would have to go home.Elkins' version thereof is not credited.I find thisstatement is coercive.During the week of February 13, Supervisor Wineinger warned employee Canadathat any employee caught passing or signing union cards on company propertywould be fired.I do not credit Wineinger that he threatened to fire Canada oremployees only for passing union cards on company time as the Company had ano-solicitation rule.Hence,I findthatWineinger threatened to fire Canada or anyother employee for union activity on his own time. This is coercive, and I so find,for a no-solicitation rule may not proscribe union activity in a plant on an employ-ee's own time.Stoddard-Quirk Manufacturing Co.,138 NLRB 615, 620.C.Wageincreases and promises or grants of benefits1.General Counsel'sevidenceBy noticedated February8, posted on its bulletin boards, Respondent notifiedemployeesthat, "As hasbeen our practice in the past, a wagesurveyhas been madeduring the past few months of our local area. . .This surveyrevealed that certainincreases are in order."Further, itstatedthata "schedule of increases"was beingprepared and, when approval was received,employees would be notified of, andreceive, thenew rates.General Counsel's Exhibit 4A. Respondent posted on itsbulletin board a documentdatedMarch10, captioned"Wage PolicyAnnounce-ment,"and signed by Plant ManagerRoy C.Paul. In it a"general wage increaseof ten cents an hour for all hourly employees"was announced"effectiveMarch 7,1966."General Counsel'sExhibit 4D.Respondent also posted a notice dated March 1, 1966, that,effectiveMarch 1,1966,employees and their dependentswill becovered under"new" group hospital-ization and surgical benefits there specified.Thesebenefits were increasedwithoutadditional cost to employees.General Counsel'sExhibit 4C.Roy Paul isRespondent's plant manager. He testified as a witness for the GeneralCounsel that Respondent's Plastics Division president,Fiser,gave him permissionon February7 to announcethe abovewage increases.Thatannouncement wasposted on the Medora plant bulletinboards the next day.Paul first learned of theunion driveon February 7 and,afteracquiringsuch knowledge,on the same daytelephonedPresidentFiser to inform him "thatthe union organizational drivewas going on at the Medoraplant."During the course of this call, Paul and Fiserdiscussed the questionof whether to posta notice announcing wage increases. Paulfurther testifiedthatthe decision to grant increased insurance benefits was reachedinmid-February, althoughthe matter had been under consideration before this. AMERACE CORP.3492.Respondent's evidenceRespondent's policy concerning employee wage rates was described by PlantManager Paul as follows: Periodic surveys, which occur at least once a year, aremade of wages and benefits granted by other plants in thearea.See General Coun-sel'sExhibit 4E, p. 8. Comparisons are then made of wages and benefits given to"classifications of work as closely similar to what we are using as possible." Thesesurveys are made "to be competitive with rates that are being paid in order to beable to hire people and to keep them." Generally such reviews are conducted inthe last 3 months of the year. When completed, they are submitted, along withPaul's recommendations, to Respondent's Plastic Division headquarters in Denton,Texas. In 2 to 6 weeks, authorization is given to Paul by the division president toincrease wages, and to make "companion adjustment of employee benefits." Thesewage increases are "normally"announced in January,although "there is no settime."As an example, the above procedure was followed in 1964. As a result, a memodated December 8, 1964, from Division President Fiser to Paul gave Paul authorityto raise wages, but only as to employees with 2 or more years' service "effectiveJanuary 1, 1965," to be "awarded as a merit increase" and "not ... to be grantedas a result of mere passage of time." (Respondent's Exhibit 8.)Paul made a periodical wage area survey in December 1965, or January 1966,and on January 21, 1966, submitted a report thereof to Division President Fiser.Its tardiness,according to Paul, is due to his being preoccupied with more essentialmatters. On February 8, 1966, Paul notified the employees .that an upward wageadjustment was pending (General Counsel's Exhibit 4A), although no adjustmenthad yet been authorized. Then on March 1, 1966, Paul announced increases ininsurance benefits. (General Counsel's Exhibit 4C.)When Paul discussed theseinsurance benefits with Fiser there was no union activity at the plant. The insur-ance adjustments were finalized in the middle of February.KennethHunt,Respondent'smanager of industrial relations, testified thatincreases in wages and fringe benefits are submitted to him by division presidentsand are put into effect immediately if he and the division president are in agree-ment thereon. Otherwise Respondent's president renders the final decision. TheMedora plant 1966 wage structure was discussed by Hunt and Division PresidentFiser in November and December 1965. Fiser's formal wage recommendation wasdated January 25, 1966. About February 25 or 26, Hunt met with Fiser regardingthe raises in wages and benefits. Substantially the same wage increase was grantedtoDenton employees on March 10, retroactive to March 7. (Compare GeneralCounsel's Exhibit 4A with Respondent's Exhibit 13.)Hunt testified that increases in fringe benefits are handled in the same manneras raises in wages. He also testified that Fiser discussed union activity at theMedora plant with him prior to February 25.Concluding Findings as to Wage Increases and Promises or Grants of BenefitsIt is lawful to increase wages and grant benefits or to promise to do so during aunion's organization drive unless such action is motivated by antiunion considera-tions or is intentionally timed to undermine the union's drive.N.L.R.B. v. Frantzand Company,361 F.2d 180 (C.A. 7). "The relationship between the granting ofbenefits and the [drive must be] more than mere tempora co-incidence "UnitedScrew & Bolt Corporation,91NLRB 916, 919;Bata Shoe,116NLRB 1239,1241-42;Hudson Hosiery Company,72 NLRB 1434, 1437. The question here iswhether the Respondent's increases in wages and benefits,as well as the announce-ment thereof, was intended or reasonably calculated to frustrate the Union.a.As to the wage increaseInitially,I credit Respondent'sevidence,and therefore find, that periodically,and at least annually, it conducts wage surveys for the purpose of bringing itswages at the Medora plant in line with other plants in the area.But I further findthat such surveys do not alwaysresult in generalwageincreasesat the Medoraplant. Thus, I find that the 1964 review of wages in other area plants did not pro-duce any general wage increase for 1965 at the Medora plant.Instead of affectingwages,that surveyresulted in not a single increase for any classification ofworkers. See Respondent'sExhibit 8. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, the 1964 wage survey did bestow merit wage increases, but then onlyto "employees who have been with E.M.C. Plastics Company for two years orlonger. This is not, however,an increase to be granted as a result of mere passageof time. This increase should be awarded as a merit increase, and must be as aresultof improved efficiencies on the part of employees." Thus, I find that,although Respondent at least annually reviewed wages, it did not periodically orregularly grant general wage increases.Even Respondent's Exhibit 11, which wasrejected,confirms the foregoing analysis,i.e.,the 1961 wage changes consistedentirely of merit increases except in a few instances.Since Respondent did not follow an established'practice of granting recurrentgeneral wage increases,I find that the general wage increase of 1966(GeneralCounsel'sExhibit 4D) was not a periodic increase which employees could reason-ably expect as a matter of course.Further, I find that this 1966 general wageincrease was reasonably calculated to undermine the Textile Workers and was sotimed.Thislatter finding is based upon the entire record and following subsidiaryfindings of fact.a.Respondent displayed union hostility.While this is not an unfair labor prac-tice, it is a factor which may be examined in ascertaining the motive underlyingthe general wage increase.b.Timing is particularly significant.Although an area-wage survey had beenundertaken by Plant Manager Paul long before February 8,he did not notifyemployees thereof. It was not until Paul had learned of the union drive and dis-cussed it with Division President Fiser on February 7, that these two decided toannounce on February 8 that the survey had been consummated and "that certainincreases are in order."No sound reason is given for this rush to announce, so farin advance of their effective date,impending wage increases,especially since thisprocedure had not been adopted in the past.Thus,I find that employees in 1966were notified of indefinite("certain increases are in order")wage increases immedi-ately after Respondent's officials and supervisors had ascertained that the Union waspromoting an organizational campaign.Jervis Corporation,159 NLRB 262.In fact,Denton employees were not notified until the increases were approved.c.Further,I find that no rational reason has been shown why the announcementof general wage increases was delayed until February 8, so that it came concur-rently with the Union's campaign.IfRespondent merely desired to inform employ-ees that a survey had been made and that"certain increases are in order"itcouldhave done so long before February 8,'that is, on or shortly after January 21, whenthe survey was submitted to Division President Fiser and when no union hadappeared on the scene. Moreover,although increases in wages had to be approvedby Kenneth Hunt,Respondent'smanager of industrial relations, and Hunt did notdiscuss them with Fiser until February 25 or 26,.the notice of February 8 categor-ically assures employees"that certain increases are in order."This assurance is adeparture from past practice,i.e., employees were not notified of raises in the pastuntil they were sanctioned by Hunt.Ifind that this assurance was published inorder to forestall employee sentiment for the Union.No different result is requiredbecause the increases are also mentioned as "suggested increases."Thisisbecauseemployees are practically told that the"suggested increases"will, in fact,be grantedby informing them that"a schedule of the increases has been prepared and is nowin the process of final approval. . .as soon as the approval has been received .. .you will be notified and the rates will be put into effect." (General Counsel'sExhibit 4A.)TMT Trailer Ferry,152 NLRB 1495, 1496, footnote 1, does not dictate a con-trary conclusion. In that case,unlike here,the actual decision to improve employeebenefits antedated the union'sorganizational activities.In the instant case thedecision to announce"certain wage increases" (which increases had not even beendefinitely ascertained and approved until February 25 or 26),was made contem-poraneously with the acquiring of knowledge of the Union's drive.In fact, the wageincreases became effective on March 7,but it was not until March 10 that the actualraise was disclosed to employees. This contrasts strongly with the speed with whichthe inchoate increases were first announced,and then only to Medora employees.Denton employees were not notified until March 10.AndTrue Temper Corporation,127NLRB 839,842-844, is distinguishablebecause there the plan to increase wages had been adopted before the advent oftheUnion.In my opinion,the instant case resemblesAmerican Freightways, 124 AMERACE CORP.351NLRB 146, where the Board held that "advance posting of holidays, where it hadnot been done before," has probative value. See alsoScott's, Inc.,159 NLRB 1795.b.As to grants of benefitsBy a notice dated March 1, Respondent notified employees that, effectiveMarch 1, increases were being made in life insurance,health and disability insur-ance, and hospitalization benefits without additional cost to the employees. It ismy opinion,and I find, that this increase and its announcement were not inspiredby union hostility or an attempt to thwart the Union's campaign, and, therefore, donot contravene Section 8(a)(1) of the Act. The reasons for this are enumeratedbelow.a. In the first place, I find that Respondent periodically,and at least annually,conducts surveys of benefits granted by other plants in the area.After comparingthese other benefits with Respondent's,upward adjustments,in order to hire andretain employees,are determined and then submitted by Plant Manager Paul toDivision President Fiser.The latter submits them to Manager of Industrial Rela-tionsHunt for final approval.I find that this procedure was pursued with respectto the 1966 increases in benefits.SeeGolub Corporation,159 NLRB 355 and 503.b.Paul discussed these benefits with Fiser before union activity took place atMedora. Cf.Norfolk Livestock Sales Co.,158 NLRB 1595. They werefinalizedin the middle of February and then discussed by Fiser and Hunt on February 25 or26. Shortly after Hunt approved them they were announced and simultaneously putinto effect in March. Unlike the announcement as to wages, the announcement asto benefits was not hastily or prematurely proclaimed before the benefits weredetermined and granted.Nor were the benefits and the announcements thereofsubject to further approval when divulged to the employees;they represented actionalready completed.c.The announcement of benefits was not made,as in the case of wages, as soonasknowledge of union activity was acquired.Rather, usual procedures werefollowed.Hence, I find that the procedures for increasing increases were initiated beforethe advent of the Union,past practices were followed in pursuing such procedures,the increases were not announced until adopted,and union activity is not shown tohave been very active on March 1, when the increases became effective.Accordingly,I shall recommend that this segment of the complaint be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThose activities of Respondent,set forth in section III, above,found to constituteunfair labor practices,occurring in connection with its operations described in sec-tion I,above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practicesproscribed by Section 8(a) (1) and (3) of the Act, it will be recommended that itcease and desist therefrom and that it take specific affirmative action, as set forthbelow, designed to effectuate the policies of the Act. In view of the finding thatRespondent discriminated with respect to the tenure of employment of HarlanNichols, it will be recommended that it be ordered to offer to Nichols immediateand full reinstatement to his former position or one substantially equivalent thereto,without prejudice to his seniority and other rights and privileges. It will further berecommended that Nichols be made whole for any loss of earnings suffered byreason of the discrimination against him. In making Nichols whole Respondentshall pay to him a sum of money equal to that which he would have earned aswages from the date of such discrimination to the date of reinstatement or a properoffer of reinstatement, as the case may be, less his net earnings during such period.Such backpay,ifany, is to be computed on a quarterly basis in the manner estab-lished by F.W. Woolworth Company,90 NLRB 289, with interest thereon at 6percent calculated by the formula adopted inIsisPlumbing&Heating Co.,138NLRB 716. It will also be recommended that Respondent preserve and, upon rea-sonable request,make available to the Board or its agents,all pertinent records anddata necessary to aid in analyzing and determining whatever backpay may be due. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the discrimination involved in the discharge of Nichols goes "to the veryheart of the Act"(N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532 (C.A. 4) ), itwill be recommended that the Board's Order contain a provision safeguardingemployees against infringement in any manner of the rights vouchsafed to them bySection 7 of the Act. R & RScreen Engraving, Inc.,151 NLRB 1579, 1587.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Section 2(2), and is engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2.TextileWorkers is a labor organization within the meaning of Section 2(5)of the Act.3.By discriminating in regard to the tenure of employment of Harlan Nichols,therebydiscouragingmembership in TextileWorkers, a labor organization,Respondent has engaged in an unfair labor practice as defined in Section 8(a)(3)and (1) of the Act.4.By (a) threatening to close its plant and to take other reprisals if employeesselected the Union as their collective-bargaining representative, (b) threatening todischarge employees who solicited for the Union on company property during non-working hours, and (c) timing the announcing and granting of wage increases tocoincide with the Union's organizing drive in an effort to persuade employees notto select the Union as their collective-bargaining agent(Jervis' Corp.,159 NLRB262), Respondent has engaged in unfair labor practices within the meaning of Sec-tion 8 (a)( I) of the Act.5.Respondent has not committed any other unfair labor practices as alleged inthe complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, it is recommended that Respondent, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Textile Workers, or any other labor organiza-tion, by discharging employees or otherwise discriminating in any manner in respectto their tenure of employment or any term or condition of employment.(b)Threatening employees with closing the plant and other reprisals if they selectTextile Workers as their collective-bargaining agent.(c)Threatening to discharge employees who engage in activity on behalf of Tex-tileWorkers, or any other labor organization, on company premises during non-working hours.(d)Announcing and granting wage increases when such conduct is adopted andtimed in an effort to persuade employees not to select Textile Workers, or any otherlabor organization, as their collective-bargaining agent.(e) In any other manner interfering with, restraining, or coercing its employeesin the exercise of rights guaranteed to them by Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiring membership in alabor organization as authorized in Section 8 (a) (3) of the Act.2.Take the following action designed to effectuate the policies of the Act:(a)Offer Harlan Nichols immediate and full reinstatement to his former positionor one substantially equivalent thereto, without prejudice to his seniority or otherrights and privileges previously enjoyed by him, and make him whole for any lossof pay he may have suffered by reason of the discrimination against him, with inter-est thereon at the rate of 6 percent.(b)Notify Harlan Nichols if presently serving in the Armed Forces of the UnitedStates, of his right to reinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c) Preserve and, upon reasonable request, make available to the Board or itsagents, for examination and copying, all payroll records and reports and all otherrecords necessary to ascertain the amount of backpay due under the terms of thisRecommended Order. AMERACE CORP.353(d) Post at its plant in Medora, Indiana, copies of the attached notice marked"Appendix.' 13 Copies of said notice, to be furnished by the Regional Director forRegion 25, after being signed by a duly authorized representative of Respondent,shall be posted by it immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily displayed. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 25, in writing, within 20 days fromthe receipt of this Decision, what steps Respondent has taken to comply herewith .4IT IS FURTHER RECOMMENDED that the complaint be dismissed in all other respects.3In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words, "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."4 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in United Textile Workers of Amer-ica,AFL-CIO, or any other labor organization, by discharging any of ouremployees or in any other manner discriminating against them in regard to hireor tenure of employment or any term or condition of employment.WE WILL NOT threaten to close our plant or take other reprisals if you selectsaid TextileWorkers as your collective-bargaining agent.WE WILL NOT adopt or time announcements or grant of wage increases in aneffort to persuade employees not to select said Textile Workers, or any otherlabor organization, as their collective-bargaining agent.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of rights guaranteed to them by Section 7 of the Act,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment as author-ized in Section.8(a)(3) of the Act.WE WILL offer Harlan Nichols immediate and full reinstatement to his for-mer position or one substantially equivalent thereto, and make him whole forany loss of pay incurred by him as a result of his discharge by us, with inter-est thereon at 6 percent per annum.All of our employees are free to become, remain, or refrain from becomingor remaining, members of the above-named Textile Workers or any other labororganization.AMERACE CORPORATION, E.M.C. PLASTICS DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his rights to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis,Indiana46204, Telephone 633-8921.264-047-67-vol. 162-24